DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process/mathematical relationship) without significantly more.  Claim 1 recites:
define a 3D model from first images of a patient's anatomy; (a person can sketch this on paper)
define a plan using the 3D model to assist to perform a procedure on the patient's anatomy; (a person can mentally evaluate and generate such a plan then record it on paper)
co-register the plan and surface information obtained from second images of the patient's anatomy to a common coordinate system; and (co-registration is a mathematical algorithm being followed here, additionally a person can perform this with aid of paper and then sketch results)
export the plan and the surface information as co-registered for use by a second computing device configured to assist with the procedure. (but for the generic computer component generally linking the steps to the field of assisted procedures, this would include a person scribing an image on paper)
Claim 13 is substantially similar to claim 1.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using generic computer components as tools to carry out the claimed steps, and then to generally link the exception to the technical field of assisted surgery. The generic computer components are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of performing mathematical algorithms and exporting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims recite only further details falling within the scope of the abstract idea (mental process/mathematical relationship).  Claims 4 and 15 recite generic computer components being used to generally link the claims to user interfaces, which remains generally linking and does not provide significantly more as above.  Claims 7 and 9 (and 18 and 19) recite details on how data is gathered, but this again falls within the scope of generally linking the claims to a field of use (assisted surgery).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2020/0000526 A1) in view of Kopelman (US20130110469A1).
Regarding Claim 1:
Zhao teaches:
define a 3D model from first images of a patient's anatomy; (¶60 This segmentation process results in a two- or three-dimensional reconstruction that forms a model of the target anatomy based on the obtained image.)
define a plan using the 3D model to assist to perform a procedure on the patient's anatomy; (¶61 the model is registered to the patient anatomy. In some examples, the registering may occur prior to and/or during the course of an image-guided surgical procedure on the patient. Generally, registration involves the matching of measured points to points of the model through the use of rigid and/or non-rigid transforms.; ¶120  it is possible for the operator and/or an automated system to plan and/or execute a motion plan to deliver the surgical instrument to one of the targeted locations.)
co-register the plan and surface information obtained from second images of the patient's anatomy to a common coordinate system; and (¶42 a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images; ¶121 designed to transform both the location data and the model information toward a common coordinate system.)
export the plan and the surface information as co-registered for use by a second computing device configured to assist with the procedure. (Fig. 7 elements 724 and 726; ¶41 display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered (i.e., dynamically referenced) with the preoperative or concurrent images/model.)
Zhao does not clearly, in explicit detail, disclose first and second images registered with each other, rather disclosing a sequence of images used for registration.  Kopelman teaches first and second images associated with first and second models that are registered with each other (¶216 first image; ¶233 to register the second virtual model VM2 onto the first virtual model VM1; ¶235 Both the second virtual model VM2 and the first virtual model VM1 are viewable on the display 33 via their respective images DI2 and DI1)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Regarding Claim 2:
Zhao teaches:
wherein to co-register comprises defining co-registration information to enable use of the plan and the surface information obtained from second images of the patient's anatomy relative to the common coordinate system; and (¶121 designed to transform both the location data and the model information toward a common coordinate system.)
wherein defining co-registration information comprises computing a rigid transformation that minimizes a metric of agreement between surface information derived from the first images and the surface information derived from the second images. (¶61  Generally, registration involves the matching of measured points to points of the model through the use of rigid and/or non-rigid transforms.; ¶110 the initial seed transformation may optionally be a rigid transform; ¶111 Using the rigid or non-rigid transformation determined during process 710;  ¶112 iterative process that includes repeated application of processes 716-722 until convergence; examiner notes that convergence between the two is equivalent to minimizing the difference between them)

Regarding Claim 3:
Zhao teaches:
configured to use an iterative closet point algorithm to minimize the metric of agreement. (¶61 The measured points may be generated for use in an iterative closest point (ICP) technique; ¶112 iterative process that includes repeated application of processes 716-722 until convergence between the location data and the model information is obtained; examiner notes that convergence between the two is equivalent to minimizing the difference between them)

Regarding Claim 4:
Zhao does not teach in particular, but Kopelman teaches:
wherein defining co-registration information comprises receiving a candidate co-registration and providing for display a visualization, metric, or other indicator of agreement between the surface information under the candidate co-registration and the first images alongside a user interface that enables a user to change and/or accept the candidate co-registration (¶148 the first 3D virtual model is analyzed by a user with respect to criteria to determine the suitability of the first physical part …  While this analysis may be a visual and intuitive analysis by the user, the analysis may be optionally carried out by the computer system (or indeed by a different computer system) using suitable software, wherein the analysis may be fully automated or interactive with the user ... following a confirmation command from the user; ¶202  enabling the user to point to displayed objects on the display, and/or to interact with the display 33 to at least enable deletion and/or replacement of images thereon; ¶227 the second 3D virtual model VM2 is spatially registered with respect to the modified first 3D virtual model)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Regarding Claim 5:
Zhao teaches:
wherein to export includes exporting the co-registration information. (Fig. 7 elements 724 and 726; ¶41 display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered (i.e., dynamically referenced) with the preoperative or concurrent images/model.)

Regarding Claim 6:
Zhao does not teach in particular, but Kopelman teaches:
wherein the patient's anatomy in the first images is in a functional position. (¶226 is acceptable … While scanning to provide the second virtual model VM2, it is now ensured that second virtual model VM2 is free from distortions or imperfections that originate from the scanning procedure itself.; examiner notes that absent further definition, functional position would include a position that provides acceptable scan results)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Regarding Claim 7:
Zhao teaches:
wherein the first images comprise biplanar X-rays. (¶59 nanotube X-ray imaging; examiner note sthat biplanar X-rays are an obvious modification of the recited x-ray imaging as they amount to simple substitution of one known element for another to obtain predictable results - both biplanar and nanotube x-ray imaging are known in the art and provide x-ray images as output.)

Regarding Claim 8:
Zhao does not teach in particular, but Kopelman teaches:
wherein the patient's anatomy of the second images is in a non-functional position. (¶215 For example, this part DVM1 of the first virtual model VM1 may be considered by the user as not acceptable or desirable and needing to be better defined for a particular dental procedure of interest; examiner notes the first and second images are interchangable in terms of numbering; examiner notes that absent further definition, non-functional position would include a position that does not provide acceptable scan results)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Regarding Claim 9:
Zhao teaches:
wherein the second images comprise at least one of: images defined in accordance with computed tomography (CT) techniques; (¶59 computed tomography (CT),)

Regarding Claim 10:
Zhao teaches:
receive the surface information defined from the second images; and, (¶60 generate a 3D surface; ¶65 When segmented model 502 comprises a mesh representing the internal surfaces)
Zhao does not teach in particular, but Kopelman teaches:
receive the second images and define the surface information from the second images. (¶233  In this connection, the identifying surface data ID of second virtual model VM2 may be useful as it may be aligned with corresponding parts of the first virtual model VM1, since the surface data for part P2 of the real physical dental surface)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)
Regarding Claim 11:
Zhao teaches:
provide workflow to guide a user to provide input to perform at least one of: (¶118 an image-guided surgical procedure may, optionally, be performed)
defining the 3D model; (¶118 the model information may identify one or more intervention sites and/or targeted locations in the anatomy of the patient to which a targeted procedure is to be applied)

Regarding Claim 12:
Zhao teaches:
define the co-registration information to additionally co-register one or both of the first images and the 3D model for use with the common coordinate system and (¶42 a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images; ¶121 designed to transform both the location data and the model information toward a common coordinate system.)
wherein to export further includes exporting one or both of the first images and the 3D model in the common coordinate system. (¶42 a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images; ¶121 designed to transform both the location data and the model information toward a common coordinate system.)

Regarding Claim 13:
Zhao teaches:
co-register a plan for a procedure with respect to a patient's anatomy with surface information for the patient's anatomy relative to a common coordinate system, (¶42 a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images; ¶121 designed to transform both the location data and the model information toward a common coordinate system.)
the plan defined from first images of the patient's anatomy and (¶60 This segmentation process results in a two- or three-dimensional reconstruction that forms a model of the target anatomy based on the obtained image.)
export the plan and the surface information as co-registered for use by a second computing device configured to assist with the procedure. (¶118 an image-guided surgical procedure may, optionally, be performed; ¶118 the model information may identify one or more intervention sites and/or targeted locations in the anatomy of the patient to which a targeted procedure is to be applied)
Zhao does not teach in particular, but Kopelman teaches:
the surface information obtained from second images of the patient's anatomy; and (¶216 first image; ¶233 to register the second virtual model VM2 onto the first virtual model VM1; ¶235 Both the second virtual model VM2 and the first virtual model VM1 are viewable on the display 33 via their respective images DI2 and DI1)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Regarding Claim 14:
Zhao teaches:
defining co-registration information to enable use of the plan with the surface information obtained from the second images of the patient's anatomy relative to the common coordinate system; and (¶121 designed to transform both the location data and the model information toward a common coordinate system.)
wherein defining co-registration information comprises computing a rigid transformation that minimizes a metric of agreement between surface information derived from the first images and the surface information derived from the second images. (¶61  Generally, registration involves the matching of measured points to points of the model through the use of rigid and/or non-rigid transforms.; ¶110 the initial seed transformation may optionally be a rigid transform; ¶111 Using the rigid or non-rigid transformation determined during process 710;  ¶112 iterative process that includes repeated application of processes 716-722 until convergence; examiner notes that convergence between the two is equivalent to minimizing the difference between them)

Regarding Claim 15:
Zhao does not teach in particular, but Kopelman teaches:
receiving a candidate co-registration and providing for display a visualization, metric, or other indicator of agreement between the surface information under the candidate co-registration and the first images alongside a user interface that enables a user to change and/or accept the candidate co-registration. (¶148 the first 3D virtual model is analyzed by a user with respect to criteria to determine the suitability of the first physical part …  While this analysis may be a visual and intuitive analysis by the user, the analysis may be optionally carried out by the computer system (or indeed by a different computer system) using suitable software, wherein the analysis may be fully automated or interactive with the user ... following a confirmation command from the user; ¶202  enabling the user to point to displayed objects on the display, and/or to interact with the display 33 to at least enable deletion and/or replacement of images thereon; ¶227 the second 3D virtual model VM2 is spatially registered with respect to the modified first 3D virtual model)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Regarding Claim 16:
Zhao teaches:
wherein to export includes exporting the co-registration information. (Fig. 7 elements 724 and 726; ¶41 display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered (i.e., dynamically referenced) with the preoperative or concurrent images/model.)

Regarding Claim 17:
Zhao does not teach in particular, but Kopelman teaches:
wherein the patient's anatomy in the first images is in a functional position and (¶226 is acceptable … While scanning to provide the second virtual model VM2, it is now ensured that second virtual model VM2 is free from distortions or imperfections that originate from the scanning procedure itself.; examiner notes that absent further definition, functional position would include a position that provides acceptable scan results)
wherein the patient's anatomy of the second images is in a non-functional position. (¶215 For example, this part DVM1 of the first virtual model VM1 may be considered by the user as not acceptable or desirable and needing to be better defined for a particular dental procedure of interest; examiner notes the first and second images are interchangable in terms of numbering; examiner notes that absent further definition, non-functional position would include a position that does not provide acceptable scan results)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Regarding Claim 18:
Zhao teaches:
wherein the first images comprise biplanar X-rays. (¶59 nanotube X-ray imaging; examiner note sthat biplanar X-rays are an obvious modification of the recited x-ray imaging as they amount to simple substitution of one known element for another to obtain predictable results - both biplanar and nanotube x-ray imaging are known in the art and provide x-ray images as output.)

Regarding Claim 19:
Zhao teaches:
wherein the second images comprise images defined in accordance with computed tomography (CT) techniques. (¶59 computed tomography (CT),)

Regarding Claim 20:
Zhao teaches:
wherein the computing device is at least one of: further configured to receive the plan defined from the first images; and (¶60 generate a 3D surface; ¶65 When segmented model 502 comprises a mesh representing the internal surfaces)
Zhao does not teach in particular, but Kopelman teaches:
further configured to receive the second images and define the surface information from the second images. (¶233  In this connection, the identifying surface data ID of second virtual model VM2 may be useful as it may be aligned with corresponding parts of the first virtual model VM1, since the surface data for part P2 of the real physical dental surface)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the imaging and modeling methodology of Kopelman in the registration system of Zhao, in order to highlight the corresponding topographical differences in the model (¶235 Kopelman)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147